Title: To Benjamin Franklin from ——— de la Radière, 5 February 1778: résumé
From: La Radière, Jean-Louis des Hayes de
To: Franklin, Benjamin


<Orbec, February 5, 1778, in French: I take the liberty of requesting you to forward this letter to M. de la Radière, my son. He and three fellow officers of engineers joined your army. We have written him often to give him news of the family, but his most recent letter last September says that he has had no word, and asks that you take care of his mail. I hope you will indulge a father who gives up the company of his dear son to help your compatriots.>
